The opinion of the court was delivered by
Mr. Chief Justice Simpson.
The defendant was tried before the town council of McCormick and a jury, charged with selling intoxicating liquors in violation of an ordinance of the town. He was convicted. Two of the jurors resided outside of the limits of the town, but in the vicinity, and the defendant made the point before the Circuit Court on appeal, that these two jurors were incompetent because not residing within the town. This exception was overruled by the Circuit Judge, and this is now complained of in the appeal here.
The charter of McCormick makes no special provision for a jury in trials for the violation of its ordinances. It, however, “confers upon the town council the same powers which a trial justice has, to try, fine, and punish any person or persons violating any town ordinances.” Act of 1882, 18 Stat., 137. Now, section 842, General Statutes, provides, in reference to trial justices in criminal cases, that a jury may be organized from the vicinity in a certain way. And as the charter of McCormick confers the same power upon its council as is thus conferred upon trial justices, it seems clear that as the two jurors here objected to resided in the vicinity, they were competent. See the case of Burton v. Williams, 11 S. C., 293.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.